Citation Nr: 0818754	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-15 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to service connection for mechanical middle and 
low back strain.

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 30, 1996, to 
January 27, 2004.  (In a January 2005 Administrative 
Decision, the Regional Office (RO) considered evidence from 
the service department and concluded that the veteran's 
period of service from June 24, 2001, to January 27, 2004, 
was characterized as dishonorable for VA benefits purposes.  
38 C.F.R. § 3.12 (2007).  There has been no appeal of this 
Administrative Decision.)

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In that decision, the RO denied the veteran's 
claims for service connection for mechanical middle and low 
back strain and for seizure disorder.

The decision below addresses the veteran's claim for service 
connection for a seizure disorder.  Consideration of the 
claim for service connection for mechanical middle and low 
back strain is deferred pending completion of the development 
sought in the remand that follows the decision.


FINDINGS OF FACT

1.  The veteran is currently diagnosed with a seizure 
disorder.

2.  The veteran's seizure disorder first manifested more than 
one year after the end of qualifying military service and is 
unrelated to his period of qualifying military service or to 
any aspect thereof.




CONCLUSION OF LAW

The veteran does not have a seizure disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.12, 3.102, 3.303, 3.304, 
3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004); see also 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. § 3.159) (removing the prior requirement that VA 
specifically ask the claimant to provide any pertinent 
evidence in his possession).  As will be discussed below, the 
Board finds that all notification and development action 
needed to render a decision on the claim on appeal has been 
accomplished.  

In this respect, through June 2004 and February 2005 notice 
letters, the veteran received notice of the information and 
evidence needed to substantiate his claim for service 
connection for a back condition, which was the only claim 
made by the veteran in his initial June 2004 application for 
compensation.  Thereafter, the veteran was afforded the 
opportunity to respond.  The veteran was provided a VA 
examination in March 2005, in which he was diagnosed with 
seizure disorder.  The RO appears to have inferred a claim 
for service connection for seizure disorder from the March 
2005 examination report and adjudicated the claim in May 
2005, along with the veteran's initial claim for service 
connection for mechanical middle and low back strain.  Upon 
receipt of the veteran's notice of disagreement with the May 
2005 rating decision, the RO issued the veteran a statement 
of the case (SOC) in January 2006 that addressed both claims 
and provided the text of the relevant regulations pertaining 
to VCAA notice requirements.

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist as related to his claim for service 
connection for a back condition in correspondence dated in 
June 2004 and February 2005.  He was further apprised via the 
January 2006 SOC of VA's duties under the VCAA as to both his 
claims for service connection.  Although the notice required 
by the VCAA relevant to the veteran's claim for service 
connection for seizure disorder was not provided until after 
the RO adjudicated the appellant's claims, the Board 
nevertheless finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  

The Board also finds that the June 2004 and February 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Further regarding VA's duty to notify, the Board notes that 
the RO's notifications to the veteran apprised him of what 
the evidence must show to establish entitlement to service 
connection, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO also provided 
an SOC reporting the results of its reviews of issues on 
appeal-including the veteran's claim for service connection 
for a seizure disorder-and the text of the relevant portions 
of the VA regulations.  The Board notes that the notice 
requirements are the same for service connection for a back 
condition and service connection for a seizure disorder, and 
that remanding for further notice to the veteran would result 
only in his receiving identical information to that already 
provided to him.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the veteran's claim, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
veteran was supplied with notice pursuant to Dingess/Hartman 
via the March 2006 notice letter.  The Board does not now 
have such issues before it.  Consequently, a remand for 
additional notification on these questions is not necessary.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the RO 
requested the veteran's service treatment records from the 
Records Management Center (RMC) in St. Louis, Missouri, and 
from the National Personnel Records Center (NPRC) but was 
informed that no records were on file at either location.  
Consequently, in April 2005, the RO made a formal finding on 
the unavailability of service treatment records and 
determined that any further attempts to obtain the records 
would prove futile.  Records of the veteran's post-service 
treatment at the Grand Island Division of the VA Nebraska 
Western Iowa Health Care System (VAMC) have been associated 
with the veteran's claims file.  Otherwise, neither the 
veteran nor his representative has alleged that there are any 
outstanding medical records probative of his claim that need 
to be obtained.  The Board thus finds that the RO has 
satisfied its duties under 38 C.F.R. §§ 3.159(c) and 3.159(e) 
to assist the veteran in obtaining records held by Federal 
agencies and notify the veteran of the unavailability of the 
requested records.  

The Board is aware that although a VA examination was 
provided to the veteran in March 2005 in conjunction with his 
claim, no etiological opinion was offered by the VA examiner.  
The Board notes, however, that the evidence of record does 
not call for one.  See 38 C.F.R. § 3.159(c)(4) (2007).  VA 
has a duty to provide an examination when the record lacks 
evidence to decide the veteran's claim and there is evidence 
of:  (1) a current disability; (2) an in-service event, 
injury, or disease; and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease.  Id.  Here, as stated in more detail 
below, the evidence shows that the veteran currently suffers 
from seizure disorder.  The information and evidence of 
record, however, does not establish that a related event, 
injury, or disease occurred during qualifying service.  
Additionally, the evidence does not sufficiently establish 
that the veteran had a seizure disorder or related 
symptomatology during the applicable presumptive period.  An 
etiological opinion would not likely aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease.  Duenas v. Principi, 
18 Vet. App. 512, 517 (2004).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 84-86 (2006) (with no indication 
that a disability or persistent or recurrent symptoms of a 
disability may be associated with the service or another 
service-connected disability, claim may be denied where 
claimant's submissions are insufficient to grant benefits or 
trigger duty to assist).  In the present case, there is 
nothing in the record, other than the veteran's claim for 
benefits, to indicate that his seizure disorder developed 
during service or during the applicable presumptive period.  
As the veteran is not competent to diagnose or provide 
medical nexus evidence, see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), the veteran has not satisfied all the 
elements of McLendon.  Therefore, VA is not required to 
provide him with an etiological opinion in conjunction with 
his claim.  Consequently, a VA medical opinion is not 
necessary to decide the claim. The Board thus concludes that 
VA has no duty to assist that was unmet.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain chronic diseases, including epilepsies, may be 
presumptively service-connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2007).  Further, it is not enough that an injury or 
disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12.  A dishonorable characterization is a bar to payment 
when such a discharge was accepted in order to avoid trial by 
court martial, which is the case here, unless it is found 
that the claimant was insane at the time of the offense 
causing such a discharge.  Id.  Here, the veteran was to be 
charged with cocaine use, but he sought an administrative 
discharge in lieu of trial by court martial, which resulted 
in his receiving a discharge under other than honorable 
conditions.  There is nothing in the record to suggest that 
the veteran was insane and he has not alleged to have been.  
Additionally, as noted above, the RO arrived at a decision 
regarding the period of service from June 24, 2001, to 
January 27, 2004, which decision was that this period was 
characterized as dishonorable for VA purposes, and the 
veteran has not disputed this determination.  Consequently, 
the Board's decision regarding the claim of service 
connection is affected by this characterization-only the 
period of service prior to June 24, 2001, is considered 
qualifying service for the purpose of this service connection 
claim.  38 C.F.R. § 3.12.  

As noted above, the veteran's service treatment records are 
not available for review. Attempts by the RO to obtain the 
veteran's service treatment records from the RMC and the NPRC 
have proven unsuccessful.  Notwithstanding that a limited 
number of medical records associated with the veteran's entry 
and separation medical examinations have been obtained, in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. 
App. 215 (2005) (per curiam), citing O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).

In this respect, review of the relevant evidence reflects 
that there is medical evidence of a current diagnosis of 
seizure disorder.  There is no showing, however, of a 
relationship to the veteran's period of qualifying military 
service.  The service medical records are negative for a 
diagnosis of seizure disorder; nor do they contain any 
complaints of or treatment for the condition.  Medical 
evidence reflects that the veteran carried a diagnosis of 
seizure disorder as of September 2003, when he was examined 
for discharge purposes.  In that examination, the veteran 
identified his seizure disorder and noted that he had had 
seizures for the six months prior to the examination.  This 
diagnosis was confirmed by the examiner in his report.  
Similarly, the veteran stated in his March 2005 VA 
examination that he first experienced a seizure in March 
2003, more than a year after his separation from qualifying 
service, which ended June 23, 2001, and after the expiration 
of the one-year presumptive period established by 38 C.F.R. 
§§ 3.307 and 3.309.  

As stated above, the veteran was provided a VA medical 
examination in March 2005.  At that examination, the veteran 
reported that he had a seizure in March 2003, four days after 
being given an anthrax shot.  He reported receiving treatment 
for the seizure but stated that he had had no seizure 
activity before March 2003.  The examiner noted that the 
veteran was taking daily medication that had kept him free 
from seizures since the March 2003 incident.  The examiner 
diagnosed the veteran with seizure disorder with no seizures 
in the year prior to the examination.

Post-service medical records from the veteran's treatment at 
the Grand Island VAMC include a statement the veteran made to 
treatment providers in June 2005 that he had a "history of 
seizures from his cocaine use."  Similarly, the veteran's 
VAMC treatment provider noted in a July 2005 treatment note 
that the veteran reported having "a history of 6 or 7 
seizures with the last one being in January of 2004.  He 
attributes these seizures to heavy cocaine use during this 
period."  There are no indications in the veteran's post-
service VAMC treatment records that he attributed his seizure 
disorder in any way to his time during qualifying military 
service. 

The Board observes that, when he made a claim of service 
connection, the veteran made a claim only for a "back 
condition"; he made no clear statement that he intended to 
seek service connection for seizure disorder or that he 
believed his seizure disorder was etiologically related to 
qualifying active service.  Rather, as discussed above, the 
RO appears to have adjudicated the issue of service 
connection for seizure disorder sua sponte in response to the 
March 2005 VA examination.  However, the Board has accepted 
this action as a valid adjudication of service connection for 
seizure disorder and thus acknowledges the veteran's 
contention that his currently diagnosed seizure disorder is 
etiologically related to active service.  Although the 
veteran is competent as a layman to describe any symptoms he 
experiences, there is no evidence of record showing that he 
has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of his disabilities.  See Espiritu, supra; 38 
C.F.R. § 3.159(a)(1) (2007).  Consequently, the veteran's own 
assertions as to the etiology of his seizure disorder have no 
probative value.

Here, there is medical evidence that the veteran currently 
has a seizure disorder.  There is no evidence, however, of 
any in-service incurrence or aggravation of seizure disorder, 
and there is no medical evidence of a nexus between 
qualifying military service and the veteran's current seizure 
disorder.  Additionally, there is no showing of seizure 
disorder within a year of the veteran's separation from 
qualifying service.  The Board notes that the veteran's March 
2005 VA examiner did not offer an opinion as to whether there 
is medical evidence of a nexus between the veteran's service 
and his currently diagnosed seizure disorder.  As discussed 
above, the Board finds that an examination is not required 
under these circumstances.  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004) (because a post-service medical 
examination could not provide evidence of an in-service 
event, a medical examination could not aid in substantiating 
a claim when the record does not already contain evidence of 
an in-service event, injury, or disease).  In the present 
case, there is nothing in the record, other than the 
veteran's own lay statements, to suggest that his currently 
diagnosed seizure disorder is related to his qualifying 
active service, and the veteran himself has contradicted this 
allegation with statements made to VA treatment providers, as 
identified above.  In short, there is no competent evidence 
of a seizure disorder during qualifying service or within a 
year of the veteran's separation from qualifying service, and 
no competent evidence linking the current seizure disorder to 
service.  

The veteran repeatedly stated to his VA treatment providers 
that the seizures were due to the illegal drugs he was 
abusing at the time.  Neither the veteran's treating VA 
practitioners nor the March 2005 VA examiner have opined that 
the veteran's seizure disorder was related to qualifying 
military service.  Further, none of the evidence of record 
provides a basis for the conclusion that the veteran's 
current seizure disorder is related to his period of 
qualifying service or manifested within one year of the 
veteran's release from such service.  As noted above, the 
earliest suggestion of his having been diagnosed with seizure 
disorder is March 2003, more than one year after the end of 
his qualifying service.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim. 

For all the foregoing reasons, the appellant's claim for 
service connection for seizure disorder must be denied.  


ORDER

Entitlement to service connection for a seizure disorder is 
denied.




REMAND

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim for service connection for mechanical 
middle and low back strain.

The Board notes at the outset that although the veteran's 
service treatment records are unavailable, service personnel 
records, including reports of medical history and examination 
conducted prior to the veteran's entry into service and 
separation from service, are available and have been 
associated with the claims file.  Review of the relevant 
medical evidence reflects that the veteran was found to have 
thoracic kyphosis and mid-thoracic scoliosis at his 
examination prior to his entry into service.  On a September 
2003 separation report of medical history, the veteran 
responded "Yes" when asked if he had recurrent back pain or 
any back problem.  However, he did not elaborate on the 
claimed back problem on the narrative portion of the report, 
and his separation examination reflects no finding of spine 
or back problems, although other diagnoses were noted at the 
examination.  

Relevant post-service medical records reflect that the 
veteran was provided a VA medical examination of the back in 
March 2005, pursuant to a claim of service connection for a 
back condition.  At that examination, the veteran reported 
that he had injured his back while changing tires during 
service in 1996 or 1997 and was examined and sent to "back 
class" at that time.  The veteran alleged that this in-
service injury was the cause of his current back pain.  On 
physical examination, the veteran was diagnosed with 
mechanical middle and low back strain.  The VA examiner did 
not review the veteran's claims file and did not offer an 
etiological opinion as to whether the veteran's current 
diagnosis was related to his alleged in-service back injury 
or to his qualifying time in service, or whether the 
disability was related to the thoracic kyphosis or mid-
thoracic scoliosis noted on examination at the veteran's 
entry into service.  

Under relevant VA regulations, action should be undertaken by 
way of obtaining a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:  1) contains 
competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, which may be 
established by competent lay evidence; and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2007).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold. 

The Board further notes that the veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such as an injury to the back during 
service or symptoms of a back disability.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  However, he cannot testify, as he 
would be medically incompetent to do, about a diagnosis or 
the etiology of any current back disability.  See id.   

The chronicity provisions of 38 C.F.R. § 3.303(b) (2007) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Service 
connection may be established on the basis of § 3.303(b) if 
the condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to continued symptomatology. Savage v. Gober, 10 
Vet. App. 488 (1997).

In that connection, the veteran has alleged that he injured 
his back in service and that this back injury is the cause of 
his diagnosis of mechanical middle and low back strain.  The 
Board notes that the veteran is qualified, as a lay person, 
to report the occurrence of an injury to his back during 
service.  See Savage, 10 Vet. App. at 495.  However, he is 
not competent to render a medical opinion as to the etiology 
of any current disability.  See Washington v. Nicholson, 19 
Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Here, although the veteran's service treatment 
records are unavailable to confirm the treatment of an injury 
to the veteran's back during qualifying service, the veteran 
has stated that he injured his back during service and has 
stated that his back pain has continued and worsened since 
the time of the alleged injury.  As the veteran is competent 
to testify to observable facts, such as an in-service injury 
to his back, but is not competent to testify as to etiology 
of a current disability, the Board finds that there is 
insufficient competent medical evidence on file to make a 
decision on this issue and must therefore remand to obtain a 
medical nexus opinion regarding the etiology of the veteran's 
currently diagnosed mechanical middle and low back strain.  
See McLendon, 20 Vet. App. 79.  

In this case, although it appears that the March 2005 VA 
examiner conducted a proper evaluation of the veteran's 
physical condition at the time, the Board notes that the VA 
examiner failed to address in his examination report whether 
the veteran's currently diagnosed back disability could have 
been caused by or related to the injury to his back the 
veteran allegedly suffered while changing tires during 
service.  The examiner also failed to consider whether the 
currently diagnosed disability is related to the thoracic 
kyphosis or mid-thoracic scoliosis noted at the veteran's 
entry into service.  In light of the above considerations, 
the Board concludes that another medical opinion is needed to 
provide current findings with respect to the relationship 
between the veteran's current back disability and his 
reported in-service history of back injury and treatment in 
1996 or 1997.  Under these circumstances, the agency of 
original jurisdiction (AOJ) should arrange for further 
medical evaluation.  Such evidentiary development is needed 
to fully and fairly evaluate the veteran's claim of service 
connection for mechanical middle and low back strain.  
38 U.S.C.A. § 5103A (West 2007).  Specifically, the AOJ 
should arrange for the issuance of a medical opinion by the 
physician who examined the veteran in March 2005.  In opining 
as to whether the veteran's currently diagnosed back 
disability could have developed during qualifying service, 
the examiner should pay particular attention to the veteran's 
allegations of an in-service injury to his back, as well as 
to the pre-entry findings of thoracic kyphosis or mid-
thoracic scoliosis.  The examiner should include a well-
reasoned medical opinion addressing the nature and etiology 
of the veteran's diagnosed mechanical middle and low back 
strain and the medical probabilities that the current 
diagnosis is related to the veteran's time in service, and 
specifically his claimed in-service back injury, or to the 
pre-existing thoracic kyphosis or mid-thoracic scoliosis 
found on the veteran's entrance examination.  The examiner's 
opinion should be based upon consideration of the veteran's 
documented medical history and assertions through review of 
the claims file.  38 U.S.C.A. § 5103A.  

If further examination of the veteran is necessary, such 
should be undertaken and such findings included in the 
examiner's final report.  The AOJ should arrange for the 
veteran to undergo examination, however, only if the March 
2005 VA examiner is unavailable or if such examination is 
needed to answer the questions posed above.  If further 
examination is required, the veteran is hereby notified that 
failure to report to any scheduled examination, without good 
cause, could result in a denial of his claim.  See 38 C.F.R. 
§ 3.655(b) (2007).  

In view of the foregoing, the claim is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record relating to the veteran's claimed 
back disability to be obtained.  

2.  After any additional records have 
been secured, the file should be referred 
to the physician who conducted the March 
2005 VA examination.  The entire claims 
file, to include a complete copy of this 
remand, must be made available and 
reviewed by the examiner.  The reviewer's 
report should reflect consideration of 
the veteran's documented medical history 
and assertions, including specifically 
his claim that he injured his back 
changing tires while in service.  An 
opinion should be provided regarding the 
medical probabilities that the veteran's 
diagnosed mechanical middle and low back 
strain is attributable to his period of 
qualifying military service, which ended 
June 32, 2001.  The examiner should also 
address the medical probabilities that 
the veteran's current disability is 
related to his pre-existing thoracic 
kyphosis or mid-thoracic scoliosis.  If 
the disability is related to disability 
the veteran had prior to service entry, 
the reviewer should provide an opinion as 
to whether any such disability underwent 
any chronic worsening during qualifying 
service.  It should be noted whether any 
worsening was clearly the result of 
natural progression of the disease.  A 
detailed explanation for all conclusions 
reached by the reviewer should be 
provided.

(If the reviewer is no longer available, 
or the reviewer determines that another 
examination is necessary to arrive at any 
requested opinion, an examination should 
be scheduled.  The examiner should 
provide the opinions requested above.)  

3.  The adjudicator should ensure that 
the requested medical report complies 
with this remand and the questions 
presented in the request.  If the 
report is insufficient, it should be 
returned to the reviewer/examiner for 
necessary corrective action, as 
appropriate.

4.  After undertaking any other 
development deemed appropriate, the claim 
of service connection for mechanical 
middle and low back strain should be 
readjudicated in light of all pertinent 
evidence and legal authority.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with an SSOC and afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


